DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, recites the limitation “a display panel” and “a pixel circuit” in lines 1-2.  However, claim 1 already recited “a display panel” and “a pixel circuit” in lines 1-2.  The examiner suggests that the term “the” replace the term “a” for the claim to read better.
Appropriate correction is required.

112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “compensation module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “deducing” without 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-11, 13-16 and 19-20  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: controller (compensation module, see specification [0044]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al (U.S. Patent Pub. No. 2017/0140703).

Regarding claim 1, Nishikawa discloses a pixel circuit (38) for one pixel in a M-row (n rows) active pixel matrix (m x n matrix) of a display panel (31), (fig. 15, [0149]), comprising: 
a driving sub-circuit (Q1) respectively coupled to a first power supply (ELVDD), a first node (i.e. node at gate terminal of Q1), a second node (i.e. node at source terminal of Q1), and configured to drive a light-emitting device (L1) of a pixel (38) in an m-th row (ith row) of pixels (38) of the M-row active pixel matrix, 1 < m < M, (fig. 16, [0153]); and 
a data-inputting and sensing sub-circuit (Q2, Q3 and C1) respectively coupled to the first node, the second node, a reference voltage terminal (Vref), a scan line (Gi) associated with the pixel in the m-th row (ith row) of pixels, a signal line (Sj), and the light-emitting device (L1) associated with the pixel, (fig. 16, [0150]); 
wherein the data- inputting and sensing sub-circuit (Q2, Q3 and C1) is configured, when the m-th row (ith row) of pixels (38) is a selected row (i.e. when row Gi is selected) for sensing in a current cycle of displaying one frame (i.e. video signal (figs. 16-18, [0152-0158]).

	Regarding claim 2, Nishikawa discloses wherein the data-inputting and sensing sub-circuit (Q2, Q3 and C1) is further configured, when the m-th row (ith row) of pixels (38) is other than the selected row for sensing in the current cycle, to use the signal line as a data line (Sj)  in a data-input and compensation period (video signal period) for loading a data signal compensated based on a compensation signal generated for the pixel in the m-th row of pixels in an earlier cycle (first frame period) in which the m-th row of pixel was the selected row (i.e. using the data line Sj for outputting the corrected video signal X2 at the end of the vertical flyback period of the first frame period), (figs. 16-18, [0154-0159]).

Regarding claim 17, Nishikawa discloses a method for driving a display panel (31) with a M-row (n rows) active pixel matrix (m x n matrix) in one cycle of displaying one frame (i.e. video signal period and vertical flyback period) of image, (figs. 15 and 17, [0149]), the method comprising: 
(fig. 16, [0150]); 
using a signal line (Sj) connected to the pixel circuit (38) as a sensing line if the m-th row is selected to be a sensing row in a current cycle (i.e. during the vertical flyback period, the data line Sj is used to measure the voltage Vmg of the pixel 38), (fig. 16, [0154]); 
reading a sensing signal (Vmg) from the sensing line (Sj) for determining a compensated data signal (i.e. correction calculation unit 37 determines corrected video signal X2) in a sensing period (vertical flyback period) in an extended scan time in the current cycle (i.e. vertical flyback period has an extended scan period Gi), (fig. 17, [0154]); 
making the signal line (Sj) as a data line in a data-input and compensation period (i.e. ending part of the vertical flyback period) following the sensing period (vertical flyback period), (figs. 16-17, [0154-0155]); 
loading the compensated data signal (corrected video signal X2) via the data line (Sj) in the data-input and compensation period to set a source voltage of the driving transistor (Q1) in the pixel (38) associated with the pixel in the sensing row (ith row), (figs. 16-17, [0155-0158]); and 
loading a data signal (data voltage Dij) via the signal line (Sj) served as the data line to set a source voltage of the driving transistor (Q1) in the pixel circuit (38) if the m-(figs. 16-17, [0153-0158]).

	Regarding claim 18, Nishikawa discloses wherein the normal scan time (i.e. normal scan during video signal period) comprises one unit of time (i.e. pulse of signal Gi) and the extended scan time comprises K times of the unit of time (i.e. pulse Gi is extended in the vertical flyback period), wherein K is up to a few tens, (fig. 17, [0152-0155]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Kishi (U.S. Patent Pub. No. 2010/0045646; already of record in IDS).

	Regarding claim 3, Nishikawa discloses wherein the driving sub-circuit comprises a driving transistor (Q1) having a drain electrode coupled to the first power supply (ELVDD), a gate electrode coupled to the first node, and a source electrode coupled to the second node; wherein the data-inputting and sensing sub-circuit comprises: 
	the light-emitting device (L1) has a cathode coupled to a second power supply (ELVSS); 
a third transistor (Q2) having a drain electrode coupled to the signal line (Sj), a gate electrode coupled to the scan line (Gi), and a source electrode coupled to the second node; 
a fourth transistor (Q3) having a drain electrode coupled to the reference voltage terminal (Vref), a gate electrode coupled to the scan line (Gi), and a source electrode coupled to the first node; and 
a storage capacitor (C1) having a first electrode coupled to the first node and a second electrode coupled to the second node, (fig. 16, [0149-0150]).

However, Nishikawa does not mention a second transistor having a source electrode coupled to the second node, a gate electrode coupled to the scan line.
In a similar field of endeavor, Kishi teaches a second transistor (14) having a source electrode coupled to the second node, a gate electrode coupled to the scan line (Gi), and a drain electrode coupled to the anode of the light- emitting device (15), (fig. 6a, [0128-0130]).


Regarding claim 4, Nishikawa discloses wherein the first power supply (ELVDD) provides a fixed high voltage, the second power supply (ELVSS) provides a fixed low voltage, each of the driving transistor (Q1), the third transistor (Q2), and the fourth transistor (Q3) is an n-type transistor; the light-emitting device is an organic light-emitting diode (L1), (fig. 16, [0083 and 0149-0150]).
However, Nishikawa does not mention the second transistor.
In a similar field of endeavor, Kishi teaches the second transistor is a p-type transistor (14), (fig. 6a, [0088]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nishikawa, by specifically providing the second transistor, as taught by Kishi, for the purpose of allowing the electro-optical element to emit light at a desired luminance, [0037].

	Regarding claim 13, Nishikawa discloses a display apparatus (3) comprising a display panel (31) having M-row (n rows) active pixel matrix, a pixel circuit (38) of claim 1 disposed in each pixel including the light-emitting device (L1), a driver IC (14) connected to the pixel circuit (38) via the signal line (Sj), and a controller (12, 15, 36 and 37) including a compensation module (36 and 37) coupled to the driver IC (14) via a (figs. 15-17, [0152-0158]).

	However, Nishikawa does not mention a bias circuit.
	In a similar field of endeavor, Kishi teaches a bias circuit (25) coupled to a signal line (Sj) associated with the pixel circuit (10), (fig. 2, [0088 and 0113]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Nishikawa, by specifically providing the bias circuit, as taught by Kishi, for the purpose of detecting variations in threshold voltage to improve image quality, [0113].
	
	Regarding claim 14, Nishikawa discloses wherein each row of pixels in the M-row (n rows) active pixel matrix (m x n matrix)) is associated with at least a scan line (G1-Gn) for supplying a scan signal having a pulse width of one unit scan time (i.e. pulse of signal Gi) for a normal scan (i.e. normal scan during video signal period) or an extended pulse width of K units scan time for the sensing scan (i.e. pulse Gi is extended (fig. 17, [0152-0155]).

Allowable Subject Matter
Claims 5-12, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein each cycle comprises M-1 numbers of normal scans and one sensing scan, wherein each of the M-1 numbers of normal scans corresponds to applying an effective gate-driving signal to the scan line associated with the m-th row of pixel out of M-1 numbers of rows other than the selected row for sensing to load the data signal to the signal line served as the data line during the data-input and compensation period and further to the source electrode of the driving transistor, and to set a reference voltage from the reference voltage terminal to the gate electrode of the driving transistor, thereby determining a drive current to drive light emission of the light-emitting device of the pixel of the m-th row of pixels in remaining time of the current cycle, wherein the data signal is compensated from an original data voltage provided for the pixel in the current cycle by subtracting a threshold voltage of the driving transistor carried in the sensing signal detected in one of earlier M-1 numbers of cycles.”



	Claim 15, none of the prior art of record teaches alone or in combination the limitation “wherein the M-row active pixel matrix is scanned progressively one row after another in each cycle of displaying one frame of image, wherein the sensing scan is performed for just one row of pixels selected for sensing and the normal scan is performed for every one row out of remaining M-1 numbers of rows other than the selected row for sensing in the M-row active pixel matrix, wherein a blanking time having at least (K-1) units scan time is provided from one cycle to a next cycle.”

	Claim 16 is dependent upon claim 15 and is allowed for the reason set forth above in claim 15. 
	
	Claim 19, none of the prior art of record teaches alone or in combination the limitation “wherein reading the sensing signal comprises resetting the sensing line to an initializing voltage firstly in a resetting sub-period of the sensing period, the initializing voltage being set to be smaller than a first voltage equal to the reference voltage minus a threshold voltage of the driving transistor; charging the sensing line to reach the first voltage in an establishing sub-period of the sensing period by making K sufficiently large in the extended scan time; and sending the first voltage to an external compensation module in a sampling sub- period of the sensing period for generating the 

	Claim 20 is dependent upon claim 19 and is allowed for the reason set forth above in claim 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al (U.S. Patent Pub. No. 2017/0287390) discloses an organic light emitting diode display and method of driving the same.

In et al (U.S. Patent Pub. No. 2016/0203764) discloses an organic light-emitting display.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691